ASSET PURCHASE AGREEMENT AGREEMENT, effective as of August 7, 2007 among Pacificap Entertainment Holdings, Inc., a Nevada corporation with offices at 2361 Campus Drive, Suite 101 Irvine, California92612 ("Pacificap"), and The Motion Picture Group, Inc., a Florida corporation with offices at 325 Whitfield Avenue, Sarasota, FL 34243 ("MPRG"). RECITALS A.Pacificap is the issuer of $2,500,000 worth of Secured Convertible Notes held by New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC and attached hereto as Composite Exhibit “A” (the “Notes”) B.Pacificap is the owner of certain rights to distribute or otherwise exploit the film “American Cannibal” pursuant to the terms of that certain Distribution Rights Agreement, dated September 22, 2006 and attached hereto as Exhibit “B” (the “Distribution Agreement”). C.MPRG desires to acquire ownership and distribution rights to “American Cannibal” (the “Asset”) and as consideration therefore, agrees to assume the Notes. D.Pacificap desires to sell “American Cannibal” to MPRG in exchange for MPRG assuming the Notes. NOW, THEREFORE, in consideration of the mutual representations, warranties, covenants and agreements herein set forth, the parties hereto hereby agree as follows: 1.Sale of Assets.Subject to the terms and conditions of this Agreement, at the closing under this Agreement (the "Closing"), Pacificap shall sell, convey, assign, transfer and deliver to MPRG, and MPRG shall purchase, acquire and accept from Pacificap, all of Pacificap’sright, title, and interest to distribute or otherwise exploit the film “American Cannibal” pursuant to the Distribution Agreement. 2.Purchase Consideration.At Closing, in consideration of the purchase and sale of the Asset, MPRG shall assume the Notes (the “Purchase Consideration”). It is expressly understood that neither party shall not assume, pay, or be liable for any liability or obligation of the other party of any kind or nature, at any time existing or asserted, whether, known, unknown, fixed, contingent or otherwise, not specifically assumed and disclosed herein. 3.Closing. 3.1Place and Time.The Closing shall take place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, New York 10006, at 10:00 a.m. on August 7, 2007, or at such other time or place as MPRG and Pacificap may mutually agree as may be evidenced by their effecting the Closing (the "Closing Date"). 3.2Deliveries by Pacificap.At the Closing, Pacificap shall deliver the following to MPRG: (a)The Asset, including without limitation all books and records related thereto and/or the rights to take possession thereof. (b)Such deeds, bills of sale, assignments and other instruments of conveyance and transfer, and such powers of attorney, as shall be effective to vest in MPRG title to or other interest in, and the right to full custody and control of, the Asset, free and clear of all liens, charges, encumbrances and security interests whatsoever, including, but not limited to, the Bill of Sale attached hereto as Exhibit 3.2(b). (c)All other documents, certificates, instruments or writings reasonably required by MPRG to be delivered by Pacificap at or prior to the Closing pursuant to this Agreement. (d)A waiver from New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC regarding the assumption of the Notes by MPRG. 3.3Deliveries by MPRG.At the Closing, MPRG shall deliver the following to Pacificap: (a)The Purchase Consideration evidenced by a board resolution of MPRG authorizing the assumption of the Notes, which resolution will require that the Notes be reissued by MPRG, in the same form and under the same terms as the original Notes,and be delivered to the debt holders within fifteen (15) days of the Closing. (b)All other documents, certificates, instruments or writings reasonably required by Pacificap to be delivered by MPRG at or prior to the Closing pursuant to this Agreement. 3.4Proceedings.All proceedings that shall be taken and all documents that shall be executed and delivered by the parties on the Closing Date shall be deemed to have been taken and executed simultaneously, and no proceeding shall be deemed taken nor any documents executed or delivered until all have been taken, executed and delivered. 3.5Conditions to MPRG's Obligations.The obligations of MPRG to effect the Closing shall be subject to the satisfaction at or prior to the Closing of the following conditions, any one or more of which may be waived by MPRG: (a) There shall not be in effect any injunction, order, or decree of a court of competent jurisdiction that prohibits or delays consummation of any or all of the transactions contemplated in this Agreement nor shall any proceeding seeking any of the foregoing have been commenced. (b) The representations and warranties of Pacificap set forth in this Agreement shall be true and correct in all material respects as of the date of this Agreement and as of the Closing Date as though made at such time. (c) Pacificap shall have performed and complied in all material respects with this Agreement and shall have performed and complied with all conditions to Closing by it prior to or at the Closing. (d) MPRG shall have received a certificate to the effect set forth in clauses (b) and (c) above signed by Pacificap. 3.6Conditions to Pacificap's Obligations.The obligations of Pacificap to effect the Closing shall be subject to the satisfaction at or prior to the Closing of the following conditions, any one or more of which may be waived by Pacificap: (a) There shall not be in effect any injunction, order, or decree of a court of competent jurisdiction that prohibits or delays the consummation of any or all of the transactions contemplated herein nor shall any proceeding seeking any of the foregoing have been commenced. (b) The representations and warranties of MPRG set forth in this Agreement shall be true and correct in all material respects as of the date of this Agreement and as of the Closing Date as though made at such time. (c) MPRG shall have performed and complied in all material respects with the this Agreement and shall have performed and complied with all conditions to Closing by it prior to or at the Closing. (d) Pacificap shall have received a certificate to the effect set forth in clauses (b) and (c) above signed by MPRG. 4.Representations and Warranties of Pacificap.Pacificap hereby represents and warrants to MPRG as follows: 4.1 No Conflicts. (a)Pacificap has the right, power, authority and capacity to execute and deliver this Agreement and to perform its obligations under this Agreement. (b)Neither the execution, delivery, or performance of this Agreement by Pacificap, nor the consummation by Pacificap of the transactions contemplated hereby, will directly or indirectly (with or without notice or lapse of time or both): (i)contravene, conflict with, or result in a violation or breach of (A) any legal requirement or any governmental order to which Pacificap or any of the properties or assets owned or used by Pacificap may be subject, or (B) any authorization, license or permit of any governmental authority, including any private investigatory license or other similar license, which is held by Pacificap or that otherwise relates to the business of, or any of the assets owned or used by Pacificap; (ii)result in a violation or breach of or constitute a default, give rise to a right of termination, cancellation or acceleration, create any entitlement to any payment or benefit or require the consent or approval of or any notice to or filing with any third party under any contract to which Pacificap is a party or to which its properties or assets may be bound, or require the consent or approval of or any notice to or filing with any governmental authority to which Pacificap or its properties or assets may be subject; or (iii)result in the imposition or creation of any encumbrance upon or with respect to any of the properties or assets owned or used by Pacificap. 4.2No Undisclosed Liabilities.Pacificap has no material liabilities or obligations of any nature (whether absolute, accrued, contingent, or otherwise) with respect to the Asset being purchased by MPRG. 4.3Compliance with Law; Governmental Authorizations.To the best of Pacificap’s knowledge, Pacificap is in compliance with all federal, state and local laws, authorizations, licenses and permits of any governmental authority and all governmental orders affecting the properties and assets of Pacificap, including federal, state and local: (i) Occupational Safety and Health Laws; (ii) private investigatory and other similar laws; (iii) the Fair Credit Reporting Act and similar state and local laws; and (iv) laws regarding or relating to trespass or violation of privacy rights.Pacificap has not been charged with violating, nor to the knowledge of Pacificap, threatened with a charge of violating, nor, to the knowledge of Pacificap, is Pacificap under investigation with respect to a possible violation of any provision of any federal, state or local law relating to any of, properties or assets. 4.4Effect of Agreement.This Agreement has been duly executed and delivered by Pacificap, and along with such other agreements and instruments to be executed by Pacificap pursuant hereto, when so duly executed and delivered, will constitute, legal, valid and binding obligations of Pacificap, enforceable in accordance with their respective terms, except as such enforcement may be limited by bankruptcy, insolvency, reorganization, receivership, moratorium or other similar laws relating to or affecting the rights of creditors generally and by general equity principles (regardless of whether such enforcement is considered in a proceeding in equity or at law). 4.5Broker's Fees.Pacificap has not employed any broker or finder or incurred any liability for any broker's fees, finder's fees, or commissions in connection with this Agreement or the transactions contemplated herein. 4.6Disclosure.No representation or warranty by Pacificap in this Agreement, nor in any certificate, schedule or exhibit delivered or to be delivered pursuant to this Agreement contains or will contain any untrue statement of material fact, or omits or will omit to state a material fact necessary to make the statements herein or therein, in light of the circumstances under which they were made, not misleading. 4.7Title to Assets.After giving effect to the transactions contemplated by this Agreement, MPRG will have good and valid title to the Asset, free and clear of all, liens, encumbrances, restrictions, security interests, mortgages, and claims (including any related to duty or customs). 4.8Legal Proceedings.There is no pending claim, action, investigation, arbitration, litigation, suit or other proceeding (“Proceeding”): (a)that has been commenced by or against Pacificap or that otherwise relates to or may affect the business of, or any of the properties or assets owned, held or used by, Pacificap; or (b)that challenges, or that may have the effect of preventing, delaying, making illegal, or otherwise interfering with, any of the transactions contemplated hereby. To the knowledge of Pacificap, (A) no such Proceeding has been threatened, and (B) no event has occurred or circumstance exists that may give rise to or serve as a basis for the commencement of any such Proceeding. 5.Representations and Warranties of MPRG.MPRG hereby represents and warrants to Pacificap as follows: 5.1Effect of Agreement.This Agreement has been duly executed and delivered by MPRG, and along with such other agreements and instructions to be executed by MPRG pursuant hereto, when so duly executed and delivered, will constitute, legal, valid and binding obligations of MPRG, enforceable against MPRG in accordance with their terms, except as such enforcement may be limited by bankruptcy, insolvency, reorganization, receivership, moratorium or other similar laws relating to or affecting the rights of creditors generally and by general equity principles (regardless of whether such enforcement is considered in a proceeding in equity or at law). 5.2Knowledge.MPRG has not relied on any representations or warranties ofPacificap, or any agent of any Pacificap, whether implied or otherwise, other than those expressly made by Pacificap in this Agreement, in making its determination to enter into and consummate this Agreement. 5.3Broker's Fees.MPRG have not employed any broker or finder or incurred any liability for any broker's fees, finder's fees, or commissions in connection with this Agreement or the transactions contemplated herein. 6.Pre-Closing Covenants. 6.1Compliance with Conditions.The parties hereto shall use their best efforts to cause the Closing to be consummated and to cause the execution and delivery of the documents referred to in Section 3 hereof and to bring about the satisfaction of the conditions to the obligations of the parties hereto set forth in Section 3, herein. 6.2Update of Exhibits.From and after the date hereof and up to the Closing Date, the parties hereto shall update the exhibits to this Agreement to the extent necessary to make such exhibits true and accurate as of the Closing Date and shall deliver copies of such updated exhibits to MPRG or Pacificap, as the case may be, immediately upon their preparation. 6.3Consents.From and after the date hereof, the parties hereto shall use their best efforts to obtain all of the certificates, authorizations, consents or approvals required as set forth in Section 3 hereof.Evidence of such certificates, authorizations, consents or approvals shall be delivered to MPRG or Pacificap, as the case may be, on or prior to the Closing. 6.4Business Practices.From and after the date hereof and up to the Closing Date, Pacificap shall continue to run the business of Pacificap in a manner consistent with past business practices including the satisfaction of all of its then current obligations. 7.Indemnifications by Pacificap and MPRG. 7.1Indemnification by Pacificap.Pacificap shall indemnify and hold harmless MPRG and shall reimburse MPRG for any loss, liability, claim, damage, expense (including, without limitation, costs of investigation and defense and reasonable attorney's fees) or diminution of value (collectively, "Damages") arising from or in connection with: (a)any inaccuracy in any of the representations and warranties of Pacificap in this Agreement or in any certificate delivered by Pacificap pursuant to this Agreement, or any actions, omissions or statement of facts inconsistent with any such representation or warranty (for purposes of this clause (a), each schedule and exhibit to this Agreement shall be deemed a representation and warranty); (b)any failure by Pacificap to perform or comply with any agreement made by it under this Agreement; (c)any operations or business conducted, commitment made, service rendered or condition existing or any action taken or omitted by or on behalf of Pacificap, except for any claims for which MPRG is required to indemnify Pacificap pursuant to Section 7.2 herein; (d)any claim by any person for brokerage or finder's fees or commissions or similar payments based upon any agreement or understanding alleged to have been made by any such person with Pacificap (or any person acting on its behalf) in connection with any of the transactions contemplated herein; and (e)Pacificap's failure to comply with the "Bulk Sales Laws" under the Uniform Commercial Code; provided, however, that (i) Pacificap shall have no obligation to indemnify MPRG for Damages until the aggregate Damages exceed $20,000 and, in such event, for the full amount of such Damages, (ii) Pacificap's aggregate liability for Damages shall in no event exceed the Purchase Consideration, and (iii) Pacificap shall have no obligation to indemnify MPRG for any claims made by MPRG under this Section 7.1 after eighteen (18) months after the Closing Date. 7.2Indemnification by MPRG.MPRG shall indemnify and hold harmless Pacificap, and shall reimburse Pacificap for any Damages arising from or in connection with: (a)any inaccuracy in any of the representations and warranties of MPRG in this Agreement or in any certificate delivered by MPRG pursuant to this Agreement, or any actions, omissions or statement of facts inconsistent with any such representation or warranty (for purposes of this clause (a), each schedule and exhibit to this Agreement shall be deemed a representation and warranty); (b)any failure by MPRG to perform or comply with any agreement made by it under this Agreement; and (c)any claim by any person for brokerage or finder's fees or commissions or similar payments based upon any agreement or understanding alleged to have been made by such person with MPRG (or any person acting on its behalf, regardless of whether such person purported to act on behalf of Pacificap) in connection with any of the transactions contemplated in this Agreement; provided, however, that (i) MPRG shall have no obligation to indemnify Pacificap for Damages until the aggregate Damages exceed $20,000 and, in such event, for the full amount of such Damages, (ii) MPRG's aggregate liability for Damages shall in no event exceed the Purchase consideration, and (iii) MPRG shall have no obligation to indemnify Pacificap for any claims made by any Pacificap under this Section 7.2 after eighteen (18) months after the Closing Date. 7.3Procedure for Indemnification.Promptly after receipt by an indemnified party under Section 7.1 or 7.2 hereof of notice of the commencement of any action or assertion of any claim, such indemnified party shall, if a claim in respect thereof is to be made against an indemnifying party under such Section, give notice to the indemnifying party of the commencement or assertion thereof, but the failure so to notify the indemnifying party shall not relieve it of any liability that it may have to any indemnified party except to the extent the indemnifying party demonstrates that the defense of such action is materially prejudiced thereby.If any such action shall be brought against an indemnified party and it shall give notice to the indemnifying party of the commencement thereof, the indemnifying party shall be entitled to participate therein and, to the extent that it shall wish, to assume the defense thereof with counsel satisfactory to such indemnified party and, after notice from the indemnifying party to such indemnified party of its election so to assume the defense thereof, the indemnifying party shall not be liable to such indemnified party under such Section for any fees of other counsel or any other expenses, in each case subsequently incurred by such indemnified party in connection with the defense thereof, other than reasonable costs of investigation.If an indemnifying party assumes the defense of such an action: (a)no compromise or settlement thereof may be effected by the indemnifying party without the indemnified party's consent which shall not be unreasonably withheld unless (i) there is no finding or admission of any violation of law or any violation of the rights of any person and no effect on any other claims that may be made against the indemnified party and (ii) the sole relief provided is monetary damages that are paid in full by the indemnifying party; and (b)the indemnifying party shall have no liability with respect to any compromise or settlement thereof effected without its consent.If notice is given to an indemnifying party of the commencement of any action and it does not, within ten (10) business days after the indemnified party's notice is given, give notice to the indemnified party of its election to assume the defense thereof, the indemnifying party shall be bound by any determination made in such action or any compromise or settlement thereof effected by the indemnified party.Notwithstanding the foregoing, if an indemnified party determines in good faith that there is a reasonable probability that an action may materially and adversely affect it or its affiliates other than as a result of monetary damages, such indemnified party may, by notice to the indemnifying party, assume the exclusive right to defend, compromise or settle such action at its cost or expense, but the indemnifying party shall not be bound by any determination of an action so defended or any compromise or settlement thereof effected without its consent (which shall not be unreasonably withheld). 8.Miscellaneous. 8.1Bulk Sales Laws:The parties hereto hereby agree to waive compliance with "Bulk Sales Laws" under the Uniform Commercial Code and the related notice provisions thereof. 8.2Survival.All representations, warranties and agreements contained in this Agreement or in any certificate delivered pursuant to this Agreement shall survive eighteen (18) months after Closing. 8.3Waivers and Amendments. (a)This Agreement may be amended, modified or supplemented only by a written instrument executed by the parties hereto.The provisions of this Agreement may be waived only by an instrument in writing executed by the party granting the waiver.No action taken pursuant to this Agreement, including without limitation, any investigation by or on behalf of any party, shall be deemed to constitute a waiver by the party taking such action of compliance with any representation, warranty, covenant or agreement contained herein.The waiver by any party hereto of a breach of any provision of this Agreement shall not operate or be construed as a further or continuing waiver of such breach or as a waiver of any other or subsequent breach. (b)No failure on the part of any party to exercise, and no delay in exercising any right, power or remedy hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by such party preclude any other or further exercise thereof or the exercise of any other right, power or remedy.All remedies hereunder are cumulative and are not exclusive of any other remedies provided by law. 8.4Fees and Expenses.Each party shall be responsible for its respective fees and expenses incurred in connection with this transaction. 8.5Notices.All notices, requests, demands and other communications that are required or may be given under this Agreement shall be in writing and shall be deemed to have been duly given or made:if by hand, immediately upon delivery; if by telex, telecopier, telegram or similar electronic device, immediately upon sending, provided it is sent on a business day, but if not, then immediately upon the beginning of the first business day after being sent; if by Federal Express, Express Mail or any other overnight delivery service, on the first business day after dispatch; if by registered or certified mail, return receipt requested, upon receipt by the addressee.All notices, requests and demands are to be given or made to the parties at the following addresses (or to such other address as either party may designate by notice in accordance with the provisions of this paragraph): If to Pacificap:2361 Campus Drive, Suite 101 Irvine, California92612 Attn: Mark Schaftlein Telephone: (949) 833-9001 With a copy to:Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Attn:Andrea Cataneo, Esq. Telephone: (212) 930-9700 Facsimile: (212) 930-9725 If to MPRG:325 Whitfield Avenue Sarasota, FL34243 Attn:Scott Franklin, Chief Executive Officer Telephone:(917) 538-9708 Facsimile:(813) 434-2024 With a copy to:Joel Schneider, Esq. Sommer
